In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-22-00295-CV
       ___________________________

    IN RE DARREN STRENGERS, Relator




              Original Proceeding
 360th District Court of Tarrant County, Texas
        Trial Court No. 360-652264-18


Before Birdwell, J.; Sudderth, C.J.; and Wallach, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: July 29, 2022




                                          2